Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into on
September 30, 2004, effective as of September 14, 2004 (the “Effective Date”),
by and among Aegis Communications Group, Inc., a Delaware corporation (the
“Parent”), Advanced Telemarketing Corporation, a Nevada corporation (“ATC”),
IQI, Inc., a New York corporation (“IQI”) (together, ATC and IQI are referred to
as the “Company”), and Kannan Ramasamy (“Employee”).

 

RECITALS:

 

The Company and the Parent desire to employ Employee under the terms and
conditions of this Agreement.  Employee represents that as of the effective date
of this Agreement, Employee is free from any other obligation of continuing
employment with his former employer.

 

Employee desires employment by the Company and the Parent under the terms and
conditions of this Agreement and further desires to be granted access to the
Company’s and the Parent’s proprietary information.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the parties agree as follows:

 

1.               Employment.  Subject to the terms and conditions set forth in
this Agreement, each of the Company and the Parent employ Employee, and Employee
accepts such employment by the Company and the Parent.

 

2.               Duties of Employee.

 

(a)          Employee will initially serve in the capacity of Chief Operating
Officer of each of the Company and the Parent, subject in each case to the
reasonable supervision of the Chief Executive Officer and the respective Boards
of Directors of the Company and the Parent.  In such capacity, Employee will
have all necessary powers to discharge his responsibilities, subject in each
case to the supervision and control of the Chief Executive Officer and the
respective Boards of Directors.  Employee will report to the Chief Executive
Officer of the Company and the Parent.  The respective Boards of Directors of
the Company and the Parent may from time to time redefine the title and duties
of the Employee hereunder in furtherance of the respective business of the
Company and the Parent.

 

(b)         During the term of this Agreement, Employee will devote his full
business time and effort to the performance and his duties and responsibilities
as hereunder.  Notwithstanding the foregoing, Employee may spend reasonable
amounts of time to serve as a director of Scandent Group Inc., Indegene
Lifesystems Pvt. Ltd., Spryance Inc. and DecisionCraft Analytics Limited so long
as such enterprises do not directly or indirectly compete with business of the
Company or the Parent, as well as on his personal civic and charitable
activities, provided that such board service and personal activities do not
interfere with the performance of his duties and responsibilities to the Company
and the Parent.

 

(c)          Employee will comply with the written rules and regulations of the
Company and the Parent respecting their businesses and perform the reasonable
directives and policies of the Company and the Parent as they may from time to
time be stated to Employee verbally or in writing by the Chief Executive Officer
or Board of Directors of each corporation.

 

(d)         Employee will comply with the Company and Parent policy regarding
maintenance of accurate business records as may from time to time be required by
the Company

 

/s/ K.R.

 

/s/ P.S.

 

 

Employee

 

Parent & Co.

 

 

 

1

--------------------------------------------------------------------------------


 

or the Parent.  Such records may be examined by the Company or the Parent, as
the case may be, at all reasonable times after written request is delivered to
Employee.  Any such document will be delivered to the Company or the Parent, as
the case may be, promptly upon request.

 

(e)          Employee agrees not to solicit or receive any income or other
compensation from any third party in connection with his employment with the
Company and the Parent.  The Employee agrees, upon written request by the
Company or the Parent, to render an accounting of all transactions relating to
his business endeavors during the term of his employment hereunder.

 

3.               Term.  The term of this Agreement (the “Term”) will commence on
the Effective Date and continue thereafter until terminated in accordance with
Section 8 of this Agreement.

 

4.               Salary.  Commencing on the Effective Date, the Parent will pay
Employee an annual base salary in the initial amount specified in Annex A
attached hereto, which salary will be payable in installments in accordance with
the Parent’s standard payroll practice, but not less than bi-weekly.  Such base
salary will not include any benefits made available to Employee or any
contributions or payments made on his behalf pursuant to any employee benefit
plan or program of the Parent, including any health, disability or life
insurance plan or program, 401K plan, cash bonus plan, stock incentive plan,
retirement plan or similar plan or program of any nature.  Employee’s
performance and base salary will be reviewed by the Parent’s Board of Directors
at least annually and, in the discretion of the Parent’s Board of Directors or
the compensation committee thereof, may be increased (but not decreased without
Employee’s consent) by such amount as the Parent’s Board of Directors or such
committee shall determine.  The Company will have no separate salary obligation
to Employee.

 

5.               Bonus Compensation.  The Parent may pay to Employee performance
based bonuses in accordance with any bonus plans from time to time adopted by
the Board of Directors.  The bonus plan described in Annex A is initially
applicable to Employee.

 

6.               Employee Benefits.  During the term of this Agreement, the
Parent will provide Employee with all benefits made available from time to time
by the Parent to its employees generally and to executive officers who hold
positions similar to that of Employee, such benefits to be in accordance with
the Parent’s policies.

 

7.               Reimbursement of Expenses.  The Parent will reimburse Employee,
in accordance with Parent and Company policy, for all expenses actually and
reasonably incurred by him in the business interests of the Parent or the
company.  Reimbursement will be made to Employee upon appropriate documentation
of such expenditures in accordance with the Parent’s written policies.

 

8.               Termination.

 

(a)          Employee shall be deemed an “at will” employee of the Company and
the Parent, and either the Company or the Parent will be entitled to terminate
Employee’s employment at any time with our without Cause (as defined in this
Section 8), except as expressly provided in Sections 9 and 10.  If the Parent or
the Company terminates Employee’s employment without Cause, the Parent will
continue to pay Employee’s then current base salary as severance compensation
for a period of (i) until the Employee has completed one year of service
hereunder, three months, and (ii) thereafter, six months..  The Company will
have no separate obligation to Employee with respect to severance compensation. 
If Employee dies, is unable to perform his duties and responsibilities as a
result of disability that continues for 120 consecutive days or more or that
exists for 180 days in any twelve month period, voluntarily resigns from the
Company or the Parent or is terminated for Cause, the Parent will

 

/s/ K.R.

 

/s/ P.S.

 

 

Employee

 

Parent & Co.

 

 

 

2

--------------------------------------------------------------------------------


 

pay Employee (or his estate, executor or legal representative, as appropriate)
any salary that has accrued to the date employment ceases, and the Parent’s
obligations to pay additional salary or cash compensation or benefits will
terminate as of such date.

 

(b)         If, within one year following a Change of Control, the Parent or the
Company terminates Employee’s employment without Cause or substantially
diminishes the duties and responsibilities of Employee, then all unvested
options, if any, previously granted to Employee shall become immediately
exercisable by Employee.  For purposes hereof, “Change of Control” shall mean
(i) a merger or consolidation of the Parent in which the shareholders of the
Parent immediately preceding such transaction own less than 50% of the surviving
entity, or (ii) a sale of all or substantially all of the assets of the Parent.

 

(c)          For purposes of this Agreement, “Cause” will mean the occurrence of
any of the following events:

 

i.              Performance by Employee of any willful misconduct relating to
the activities of the Company or the Parent, or commission by Employee of any
illegal or fraudulent acts or criminal conduct which in the opinion of the
Parent’s Board of Directors will have or is reasonably likely to have a material
adverse effect on the profitability, reputation or goodwill of the Company or
Parent;

 

ii.           A conviction of or nolo contendere plea by Employee for any
criminal acts involving moral turpitude having or reasonably likely to have a
material adverse effect upon the Company or the Parent, including, without
limitation, upon their profitability, reputation or goodwill;

 

iii.        Willful or grossly negligent failure by Employee to perform his
duties in a manner consistent with the Company’s or the Parent’s best interests;

 

iv.       Willful refusal by Employee to carry out reasonable instructions of
the Company’s or the Parent’s Chief Executive Officer or Board of Directors not
inconsistent with the provisions of this Agreement;

 

v.          Violation by Employee of the covenants and agreements contained in
Sections 9, 10 or 11 of this Agreement; or

 

vi.       Any other material breach of Employee’s obligations hereunder, which
he fails to cure within thirty (30) days after receiving written notice thereof.

 

9.               Confidential Information.  The Company and the Parent covenant
and agree that, immediately following the Effective Date (and prior to
termination of this Agreement for any reason), the Company and the Parent will
disclose to the Employee substantial Confidential Information (as defined
herein) relating to the business conducted and to be conducted by the Company
and the Parent.  Employee agrees that he will not, except in the normal and
proper course of his duties hereunder, disclose or use, or authorize any third
party to disclose or use, any such Confidential Information without the prior
written approval of the Chief Executive Officer of the Company and the Parent. 
As used in this Section 10, “Confidential Information” means information about
any customer’s, supplier’s, the Company’s or the Parent’s business methods,
plans, operations, products, processes or services including, but not limited
to, information relating to research, development, inventions, recommendations,
programs, systems, and systems analyses, flow charts, finances and financial
statements, marketing plans and strategies, merchandising, pricing strategies,
merchandise sources, client sources, system designs, procedure manuals,
automated date programs, financing methods, financial

 

/s/ K.R.

 

/s/ P.S.

 

 

Employee

 

Parent & Co.

 

 

 

3

--------------------------------------------------------------------------------


 

projections, terms and conditions or arrangements of any business, computer
software, terms and conditions of business arrangements with client s or
suppliers, reports, personnel procedures, supply and services resources, names
and addresses of clients, the Company’s or the Parent’s contacts, names of
professional advisors, and all other information pertaining to clients and
suppliers, assets, business interests, personnel data and all other information
pertaining to the Company or the Parent, clients or suppliers whatsoever,
including all accompanying documentation therefore.  All information disclosed
to Employee, or to which Employee has access during the period of his
employment, which is treated by the Employer as Confidential Information, will
be presumed to be Confidential Information hereunder.  Confidential Information
will not, however, include information that (i) is publicly known or becomes
publicly known through no fault of Employee, (ii) is generally or readily
obtainable by the public, (iii) constitutes general skills, knowledge and
experience acquired by Employee before his employment with the Company and the
Parent.

 

Employee agrees that all documents of any nature pertaining to activities of the
Company, the Parent or their affiliates, or that include any Confidential
Information, in his possession now or at any time during the term of his
employment, including without limitation, memoranda, notebooks, notes, data
sheets, records and computer programs are and will be the property of such
entity and that all copies thereof will be surrendered to the appropriate entity
upon termination of his employment.

 

10.         Restrictive Covenants.

 

(a)          Upon execution of this Agreement, the Company and the Parent become
contractually obligated, prior to termination of this Agreement for any reason,
to (i) provide Employee access to and the benefit of special training and
Confidential Information regarding the Company’s and the Parent’s business of
providing inbound and outbound telemarketing and customer care services (whether
conducted by telephone or the internet), providing market research services and
providing consulting, design, planning, implementation and evaluation with
respect to such telemarketing and research services (collectively, the
“Business”), and (ii) enable Employee to represent the Company, the Parent and
their affiliates in developing contacts and relationships with other persons and
entities in connection with the Business including but, not limited to,
customers, potential customers and other employees.  To protect the interests of
the Company and the Parent in this Confidential Information and in these
contacts and relationships, Employee agrees and covenants that during the term
of his employment by the Company and the Parent, and for a period of one year
after the termination of such employment for any reason, without prior written
approval of the Company and the Parent, Employee will not, directly or
indirectly, either as an individual or as an employee, partner, officer,
director, shareholder, advisor, consultant or any other capacity whatsoever,
conduct or assist others in conducting any business or activity that competes
with the Business in the United States of America.

 

(b)         Employee agrees that for a period of one year after the termination
of his employment for any reason, Employee will not, without prior written
approval of the Company and the Parent, recruit, hire, assist others in
recruiting or hiring, discuss employment with or refer to others for employment
any person who is, or within the 12 month period immediately preceding the date
of any such activity was, an employee of the Company or the Parent or their
affiliates.

 

(c)          Employee acknowledges and agrees that the covenants contained in
this Section 10 are reasonable as to time, area and scope of activities
prohibited and are necessary to protect the legitimate business interests of the
Company, the Parent and their affiliates.  It is further agreed that such
covenants will be regarded as divisible and, if any part of such covenants are
declared invalid, unenforceable, or void as to time,

 

/s/ K.R.

 

/s/ P.S.

 

 

Employee

 

Parent & Co.

 

 

 

4

--------------------------------------------------------------------------------


 

area or scope of activities, the validity and enforceability of the remainder
will not be affected.

 

(d)         If Employee violates the restrictive covenants of this Section 10
and the Company or the Parent brings legal action for injunctive or other
relief, neither the Company nor the Parent will be deprived of the benefit of
the full period of the restrictive covenant, as a result of the time involved in
obtaining the relief.  Accordingly, Employee agrees that the restricted period
following the term of employment will have duration of one year, and the
regularly scheduled expiration date of such covenant will be extended by the
same amount of time that Employee is determined to have violated such covenant.

 

11.         Inventions; Developments.  Employee agrees to notify the Company and
the Parent of any discovery, invention, innovation, or improvement which is
related to the Business or to the business of any customer or supplier
(collectively called “Developments”) conceived or developed by Employee during
the term of the Employee’s employment.  Developments will include, without
limitation, developments in computer software, logical systems, algorithms, and
any or all other intellectual properties related to the Business.  All
Developments, including but not limited to all written documents pertaining
thereto, will be the exclusive property of the Company or the Parent, as the
case may be, and will be considered Confidential Information subject to the
terms of this Agreement.  Employee agrees that, when appropriate, and upon
written request of the Company or the Parent, as the case may be, the Employee
will acknowledge that Developments are “works for hire” and will file for
patents or copyrights with regard to any or all Developments so requested by the
Company or the Parent and will sign documentation necessary to evidence
ownership of Developments in the Company or the Parent, as the case may be.

 

12.         Exit Interview.  To insure a clear understanding of this Agreement,
including, but not limited to, the protection of the Company’s and the Parent’s
business interests, Employee agrees, at no additional expense to the Company and
the Parent, at a mutually acceptable time and place to engage in an exit
interview with the Company and the Parent prior to Employee’s departure from the
Company and the Parent.

 

13.         Miscellaneous.

 

(a)          Any notice, demand or request required or permitted to be given or
made under this Agreement will be in writing and will be deemed given or made
when delivered in person, when sent by United States registered or certified
mail, or postage prepaid, or when telecopied to a party at its address or
telecopy number specified below:

 

If to the Parent or the Company:

 

Aegis Communications Group, Inc.

7880 Bent Branch Drive

Suite 150

Irving, Texas  75063

Attention:  Chief Executive Officer

Telecopy number:  972-868-0267

 

If to Employee:

 

Kannan Ramasamy

#1 Dove Lane

Andover, Maryland  01810

 

/s/ K.R.

 

/s/ P.S.

 

 

Employee

 

Parent & Co.

 

 

 

5

--------------------------------------------------------------------------------


 

The parties to this Agreement may change their addresses for notice in the
manner provided above.

 

(b)         All section titles and captions in this Agreement are for
convenience only, will not be deemed part of this Agreement, and in no way will
define, limit, extend or describe the scope or intent of any provisions hereof.

 

(c)          Whenever the context may require, any pronoun used in this
Agreement will include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns and verbs will include the plural and
vice versa.

 

(d)         The parties will execute all documents, provide all information and
take or refrain from taking all actions as may be reasonably necessary or
appropriate to achieve the purposes of this Agreement.

 

(e)          This Agreement will be binding upon and inure to the benefit of the
parties hereto, their representatives and permitted successors and assigns. 
Except for the provisions of Sections 9, 10 and 11 of this Agreement, which are
intended to benefit the Company’s and the Parent’s affiliates as third party
beneficiaries, or as otherwise expressly provided in this Agreement, nothing in
this Agreement, express or implied, is intended to confer upon any person other
than the parties to this Agreement, their respective representatives and
permitted successors and assigns, any rights, remedies or obligations under or
by reason of this Agreement.

 

(f)            This Agreement constitutes the entire agreement among the parties
hereto pertaining to the specific subject matter hereof and understandings
pertaining thereto.

 

(g)         None of the provisions of this Agreement will be for the benefit of
or enforceable by any creditors of the parties, except as otherwise expressly
provided herein.

 

(h)         No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof will constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

 

(i)             This Agreement may be executed in counterparts, all of which
together will constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

 

(j)             THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS
OF LAW.  All claims, disputes, and controversies arising out of or relating to
this Agreement or the performance, breach, validity, interpretation, application
or enforcement hereof, including any claims for equitable relief or claims based
on contract, tort, statute, or any alleged breach, default, or misrepresentation
in connection with any of the provisions hereof, will be resolved by binding
arbitration.  Provided, however, an aggrieved party may petition a federal or
state court of competent jurisdiction in Dallas County, Texas for injunctive or
other equitable relief in the event of an alleged breach of Section 9, 10, or 11
of this Agreement.  A party may initiate arbitration by sending written notice
of its intention to arbitrate to the other party and to the American Arbitration
Association (“AAA”) office located in Dallas, Texas (the “Arbitration Notice”). 
The Arbitration Notice will contain a description of the dispute and the remedy
sought.  The arbitration will be conducted at the offices of the AAA in Dallas,
Texas before an independent and impartial arbitrator who is selected by mutual
agreement, or, in the absence of such agreement, before three independent and
impartial arbitrators, of whom each party will appoint one, with the third being
chosen by

 

/s/ K.R.

 

/s/ P.S.

 

 

Employee

 

Parent & Co.

 

 

 

6

--------------------------------------------------------------------------------


 

the two appointed by the parties.  In no event may the demand for arbitration be
made after the date when the institution of a legal or equitable proceeding
based on such claim, dispute, or other matter in question would be barred by the
applicable statute of limitations.  The arbitration and any discovery conducted
in connection therewith will be conducted in accordance with the Commercial
Rules of arbitration and procedures established by AAA in effect at the time of
the arbitration, including without limitation the expedited procedures set forth
therein (the “AAA Rules”).  The decision of the arbitrator(s) will be final and
binding on all parties and their successors and permitted assignees.  The
judgment upon the award rendered by the arbitrator(s) may be entered by any
court having jurisdiction thereof.  The arbitrator(s) will be selected no later
than 30 days after the date of the Arbitration Notice.  The arbitration hearing
will commence no later than 60 days after the arbitrator(s) is selected.  The
arbitrator(s) will render a decision no later than 30 days after the close of
the hearing, in accordance with AAA Rules.  The arbitrator’s fees and costs will
conform to the then current AAA fee schedule and will be borne equally by the
parties.

 

(k)          If any provision of this Agreement is declared or found to be
illegal, unenforceable, or void, in whole or in part, then the parties will be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable or void, it being the intent and agreement of
the parties that this Agreement will be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefore
another provision that is legal and enforceable and achieves the same
objectives.

 

(l)             No supplement, modification or amendment of this agreement or
waiver of any provision of this Agreement will be binding unless executed in
writing by all parties to this Agreement.  No waiver of any of the provisions of
this Agreement will be deemed or will constitute a waiver of any other provision
of this Agreement (regardless of whether similar), nor will any such waiver
constitute a continuing wavier unless otherwise expressly provided.

 

(m)       Employee acknowledges and agrees that the Company and the Parent would
be irreparably harmed by any violation of Employee’s obligations under Sections
9, 10 or 11 hereof and that, in addition to all other rights or remedies
available at law or in equity, the Company and the Parent will be entitled to
injunctive and other equitable relief to prevent or enjoin any such violation. 
The provisions of Sections 9, 10 and 11 hereof will survive any termination of
this Agreement, in accordance with their terms.

 

(n)         No party may assign this Agreement or any rights or benefits there
under without the written consent of the other parties to this Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

/s/ K.R.

 

/s/ P.S.

 

 

Employee

 

Parent & Co.

 

 

 

7

--------------------------------------------------------------------------------


 

EXECUTED on this 30th day of September, 2004.

 

 

 

AEGIS COMMUNICATIONS GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Pramod Saxena

 

 

Pramod Saxena

 

 

Chairman of the Compensation
Committee of the Board of Directors

 

 

 

 

 

 

 

ADVANCED TELEMARKETING
CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Pramod Saxena

 

 

Pramod Saxena

 

 

Authorized Signatory

 

 

 

 

 

 

 

IQI, INC.

 

 

 

 

 

 

 

 

By:

/s/ Pramod Saxena

 

 

Pramod Saxena

 

 

Authorized Signatory

 

 

 

 

 

 

 

/s/ Kannan Ramasamy

 

Kannan Ramasamy

 

/s/ K.R.

 

/s/ P.S.

 

 

Employee

 

Parent & Co.

 

 

 

8

--------------------------------------------------------------------------------


 

ANNEX A

TO EMPLOYMENT AGREEMENT


OF KANNAN RAMASAMY

 


INITIAL COMPENSATION AND BONUS

 

A.           INITIAL BASE SALARY:  $250,000 per year

 

B.             INITIAL STOCK OPTIONS.  Upon the Parent’s adoption of an employee
stock option plan, Employee will be granted options to purchase 3,450,000 shares
of the Common Stock of the Parent at a price equal to the closing market price
of the Common Stock on the date Employee commences employment.  The options will
vest in three equal annual installments and terminate ten years from the date of
grant.

 

C.             FIRST YEAR BONUS:  Based upon performance targets established by
the Parent’s Board of Directors, within 30 days following the first anniversary
of the Agreement, the Employee will receive a bonus in an amount equal to his
initial base salary, provided that at least 80% of the performance targets are
achieved.  Such bonus will be paid 50% in cash and 50% in shares of the Common
Stock (based on the closing market price of the Common Stock on the first
anniversary of this Agreement), subject to withholding from the cash portion for
applicable federal and state income and employment taxes.

 

D.            SECOND YEAR BONUS: Based upon performance targets established by
the Parent’s Board of Directors, within 30 days following the second anniversary
of the Agreement the Employee will receive a bonus in an amount equal to (i) 50%
of base salary if at least 100% of the performance targets are achieved, (ii)
60% of base salary if at least 120% of the performance targets are achieved, and
(iii) 70% of base salary if at least 135% of the performance targets are
achieved.  Any such bonus will be paid 50% in cash and 50% in shares of the
Common Stock (based on the closing market price of the Common Stock on the
second anniversary of this Agreement), subject to withholding from the cash
portion for applicable federal and state income and employment taxes.

 

E.              BONUS(ES) FOR SUBSEQUENT YEAR(S):  For subsequent years, Parent
may, in its sole and absolute discretion, pay annual performance based cash
bonuses as, when, and in the amount determined in the sole and absolute
discretion of the Parent’s Board of Directors or Compensation Committee.

 

/s/ K.R.

 

/s/ P.S.

 

 

Employee

 

Parent & Co.

 

 

 

9

--------------------------------------------------------------------------------